Case 3:18-cv-00441-TKW-MAF Document 114 Filed 06/29/20 Page 1 of 6

IN THE UNLTED STATES DISTRICT Court FoR WWE
NORTHERN DISTRICT OF FLORTDA
PENSKCOLA, ~=DIVISTON

Poland Corly Okalloy,

Doce Y45056

Plata \s¥F,

\ CaseNo. 3218-cv-44ETKW/MAF
Hone 1 Ken} Wethere))

OFFcer White Head eb aley Mog, Sije- Maclin J, Fzpatick

Detendan}s. /

 

SWORN AFELDAVIT OF _RpLAND CARLY SRT NOT
Roland Carly Oetin Hot having been duly Sieom Vader Cath depexes art]
Sotess

\- Lam over efgnbeen e0r's of a9¢ Oral hive Pereana) Yanowwhedge of
Matters eek body hetcin.
9. On November \0, 2O\b tle housed fn Odor orhors Wich 85 om Tspay-
Fent mental Heal fle Oni+ oF Santa Pox (orrecHonal Wnstttustfors Annex
gt Apprexioartel 1b.66. 4m of VI. bam, of With Wit dome frame of
Screatout, 3. Roland (avly inte hedl a Verbs] dfspole, qresement wit
ang. of Ye Deletions ofGeer White Head ancl OCF cer Lobert Ping aboot
me Dleeping In Tre Corner of We Wall fn 777 Cel). Mer the Verba) dispy-
de er Nauemen in OVEr dE cer White Heed! ard oblicer Kibet thar
let my (el! O-Allbs O-Drem Wir a.
% While \n Mm + Cel) [oor Neepine \n the Corner (ove facfiag Ye
Wal] opin, Dioabesfing Oficer Brder Due 46 She Verbs) hropement oF
Vispote. . Kola Di Carey SAINTLOT ws Jeng’ doe Faciey
Nhe Ioa)] deep when ) hear 4 Bozz mpss<. lke the Der CPer, Ns
S609 LG my Head + Gel oot Wats that dosie SS EX wes
Hid in Be Face With the Shéla.

om KOLADD C ARLYN DAL PIZor Dal ¥ Soh Poder Ooty O40
| Pe /

 

 

 
Case 3:18-cv-00441-TKW-MAF Document 114 Filed 06/29/20 Page 2 of 6

Vine 2K wes Imroabile es Lnrexporrgiveness, Z Rol (Age) YATD-
TLoT Duly Suorn Vater Osth a4 do time ZL. Fteod up wa al4-
eppted te StiKe ang otGcer with 4 Chye G3 Ls bWwo
CARLY SAD prteT Dehy Stearn Under both DZ. ReLAVd CARLY
SAZBICOT wes Wleep bet at no the wW5) LZ wuesporrtie
Ts Gay S/sll, LE Phey hovld have Kueckecl or Bang 04 1 o

[\ cl oer LZ. tool we. fespsriled Dot thes Aid Ped. Ad A .

Zen Vere Sergeants al OfGicers entered my Cell unlrstolly,
thet all Commenced te Physicsly besting Me by Jorhyfies Me.
leith thefr fes}s dad KitkGn0 He willy lhesy fee}- itz beols.
7 ot lec iols proteyed ta P) Ysi1C9//4 FSS9b)4 Sel bappet
f)h~ As 9 ope Z LSS iit Dd a3) pirved Svope ys (2ar74
Ub fe2rer.4. Ovect{on§ Pyar Ze Covsd Yio} OCC Ror} fr hye
lata lta} Porch and for kerks, Prey Perched aud kicked
he in Phe Lest), face, bl pel tolse (efegted/ for a}
Je G4 Rds bjtapdey ¢7819 ap Lt Je YeH 29 Dpv+ for fe
ts Stop seststing Phorm, Ad v2 FHme ed Z. ress dere
6S try Le fi G2 then, WZ Bel WS) Ltt up Livle Pres
Peet} Le ALA Hy fs prerety fay Sell Aya. bes, Z Cull,
ps ial Routt Mo Mmed Were fell 126) Pad. ere FETS
hg ther for Hore Sele Per Pese Le ()o)6tofol/)y Debby
me Mocer Write} geuf Webi. “re JE Cy baar Keng
Ser) e5n¢ WolnsorI Ve LT) DEO Vere, b Florey kenze] rsa
bDve +e pygs pecting , Z suttered Kh) tp)< PadSScel Ii-
jures Vides footaje Sae bleed Povr ing O04 of Wy ovr ,
Ql (tet JI hiv Bal Neck Wes Oppo Lo dre Orecv2d
Lekt She of. ey Lave Swollen, Jebp-Cye Seallan mf Red.
le Ed haved abr 6ssorr 461655 Knuckle fra ludlSi2g 4. Oripped of
broke tooth, The Herd Held lotr era Gc) Lrestlest Vides
opel Wil Shao Phese Pbyskcs/ hairfes.

Te Ketet phe bestiay Seppe, L repaired the Slab sbvse +e
Pane A

 
Case 3:18-cv-00441-TKW-MAF Document 114 Filed 06/29/20 Page 3 of 6

the handhell Camera Qn lLapdsin Davine Cons,

SLA Should be neted Pen Lee! LOji2g Cameras lil She
Pts Staged belt Led extract bhere Zk Neves

Nery We Porinity te Sabra} Le eed restrofots,
one Bb (Lecsel y led , Abou} Le De fing L1PeSPOr73 Vk fs One
MY lel Lt Slated be neted “Z w9s aS eeP tat G+ Ve
tire wos EZ bareyponsive ts any S456

7 MU DES /§ Yatg)o4orz bsp 6/1 of Wb blr Lhyipe
ete! otal Dc’ Pod Arcet hratl 4 Vet! We sPute
llth He Bolsa Corby Sovivble Aad Meter dhe Verbs)
Dispute ZL Rolond Corky Sohvtled Dirobey the. 0%
oder 9d her Dack te SleeP In Hoe lorper, 104)
Tha Reb Sor for The he cer Ts Da Lhss Lyftobo)) y
Derting,

}O. T+ Vwrld 415s be yeted thet dre Herd helel Coprere
thd Kixed boing Comerss, Wof// Sheto Sore of Py Prysgeo|
rahor res fro hFy esting

}. “ZL exhausted 4// oF 7 + BAnfatsty ati VR remedyes Dy
Cy} Wieysxes Wel Avi 4 thera te lpirecH ere | Slee
Se, #1

IBC wg -
Pwd) er At F foysp- yet Maght

VoL

Pejure ley hy Sohoboy Dek YYesk
hte Kor (oi ations! Iysttotfry
5650 2oit-KG) tom Keed!
Hilton, 2. P25E3

 

 

Page 3

 
Case 3:18-cv-00441-TKW-MAF Document 114 Filed 06/29/20° Page 4 of 6

CERTIFICATION AND OATH

’ UNDER THE PENALTIES OF PERJURY I CERTIFY, that: I, understand English,
have read the foregoing motion or it has been read to me and I understand its contents; the _ ;
motion is filed in good faith and with a reasonable belief that it is timely filed, has potential
merit, and does not duplicate previous motions that have been disposed of by the court; and the

facts contained in the motion are true and correct.
On this 2S_ day of Done __, 202e

Isl: Malad Lary LMVAMEY”
Ke leaf Lastly OS Mod:
Santa Rosa Correctional Institution

_ 5850 East Milton Road
Milton, Florida 32583

  

RS

“PROVIDED T
" SANTA ROSAC. Ce ON

JUN 25 2029

FOR MAILING BY
   

Case 4

BA iv Pe

Santa oy Geto sie aae +
Mr Hon, FL 355 3

   

. ayoaH9
SS.

| “Ue Sates Disvich ook
Nothem

esac oF , wd a
f O FEice_ af He Oe

I) Note Adams, Sheek, oe 323)
ee. ZD7p)- 72) |

 

 

 
    

MAILED. FROM A STATE
: CORRECTIONAL INSTITUTION

    

#LEGAL

: US. POSTAGE) prrnev aowes
ca
seesamucwomonesie

Case 3:18-cv-00441-TKV ocument 114 Filed 06/29/20 Page 6 of 6

     

 

   

_ proviven To

x : EDTO.
| Miarosncnon Co
- N25 2.5

 

 

 

 

 

 

 

 

 

 

 

 
